 

Exhibit 10.1

 

AMENDMENT NO. 1 TO SPONSOR AGREEMENT

 

This Amendment No. 1 to Sponsor Agreement (this “Amendment”), dated as of
November 2, 2018, is made and entered into by and among Matlin & Partners
Acquisition Corporation, a Delaware corporation (“MPAC”), USWS Holdings LLC, a
Delaware limited liability company (“USWS”), and Matlin & Partners Acquisition
Sponsor LLC, a Delaware limited liability company (“Sponsor”). Each capitalized
term used and not otherwise defined in this Amendment has the meaning given to
such term in that certain Sponsor Agreement, dated as of July 13, 2018 (the
“Sponsor Agreement”), by and among MPAC, USWS, Sponsor and, solely for the
purposes of Sections 7 through 12 thereof, Cantor Fitzgerald & Co. (“Cantor”).

 

recitals

 

WHEREAS, MPAC, USWS and Sponsor desire to amend the Sponsor Agreement as set
forth in this Amendment; and

 

WHEREAS, pursuant to Section 12(c) of the Sponsor Agreement, the Sponsor
Agreement may be amended by an instrument in writing signed on behalf of each of
the Parties, which, for purposes of this Amendment, excludes Cantor because this
Amendment does not amend any of the provisions of the Sponsor Agreement for the
purposes of which Cantor is a party to the Sponsor Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.           Amendments to Sponsor Agreement.

 

(a)           Section 1 of the Sponsor Agreement is hereby amended to delete the
definitions of the terms “Available Funds Adjustment Factor,” “Available Funds
Inverse Adjustment Factor” and “Available Funds Shortfall Amount.”

 

(b)          Section 3(b) of the Sponsor Agreement is hereby amended as follows:

 

(i)           Clause (i) thereof is amended to delete “and” at the end of such
clause.

 

(ii)          Clause (ii) thereof is amended and restated to read in its
entirety as follows:

 

“(ii)           notwithstanding the expiration of the Founder Shares Lock-up
Period pursuant to clause (A) or (B)(x) of paragraph 7(a) of the Letter
Agreement or the expiration of the restrictions on Transfer set forth in clause
(i) of this Section 3(b), Sponsor will not Transfer 1,000,000 Conversion Shares
until the earlier of (1) the first date on which the VWAP has been equal to or
greater $12.00 for at least 20 of the 30 consecutive Trading Days immediately
preceding such date, and (2) the date specified in clause (B)(y) of paragraph
7(a) of the Letter Agreement (provided that this clause (2) shall apply only if
the cash, securities or other property for which each share of Parent Class A
Common Stock is exchangeable in the applicable transaction contemplated by such
clause (B)(y) has a value equal to or greater than $12.00, as determined in good
faith by Sponsor); provided, that if such Conversion Shares have not been
released from the restrictions in this Section 3(b)(ii) prior to the fifth
anniversary of the Closing Date, the Sponsor will forfeit to MPAC such
Conversion Shares for no consideration, and the Sponsor hereby grants to MPAC
and any representative designated by MPAC, without further action by the
Sponsor, a limited irrevocable power of attorney to effect such forfeiture on
behalf of the Sponsor, which power of attorney shall be deemed to be coupled
with an interest; and”

 

  

 

 

(iii)         The following is added thereto as a new clause (iii) immediately
following clause (ii):

 

“(iii)          notwithstanding the expiration of the Founder Shares Lock-up
Period pursuant to clause (A) or (B)(x) of paragraph 7(a) of the Letter
Agreement or the expiration of the restrictions on Transfer set forth in clause
(i) or clause (ii) of this Section 3(b), Sponsor will not Transfer 609,677
Conversion Shares until the earlier of (1) the first date on which the VWAP has
been equal to or greater $13.50 for at least 20 of the 30 consecutive Trading
Days immediately preceding such date, and (2) the date specified in clause
(B)(y) of paragraph 7(a) of the Letter Agreement (provided that this clause (2)
shall apply only if the cash, securities or other property for which each share
of Parent Class A Common Stock is exchangeable in the applicable transaction
contemplated by such clause (B)(y) has a value equal to or greater than $13.50,
as determined in good faith by Sponsor); provided, that if such Conversion
Shares have not been released from the restrictions in this Section 3(b)(iii)
prior to the fifth anniversary of the Closing Date, the Sponsor will forfeit to
MPAC such Conversion Shares for no consideration, and the Sponsor hereby grants
to MPAC and any representative designated by MPAC without further action by the
Sponsor a limited irrevocable power of attorney to effect such forfeiture on
behalf of the Sponsor, which power of attorney shall be deemed to be coupled
with an interest.”

 

(c)           Clause (iii) of Section 3(c) of the Sponsor Agreement is hereby
amended and restated to read in its entirety as follows:

 

“(iii)           if such Transfer is a Transfer of Founder Shares or Conversion
Shares and occurs prior to the expiration of the restrictions on Transfer set
forth in clause (i), clause (ii) or clause (iii) of Section 3(b), whether and to
what extent the Conversion Shares so transferred or issuable upon conversion of
the Founder Shares so transferred, as applicable, to each such transferee will
be subject to the restrictions on Transfer set forth in clause (i), clause (ii)
or clause (iii) of Section 3(b), provided that no such Transfer or determination
by Sponsor shall (A) reduce the total number of Conversion Shares that will be
subject to the restrictions on Transfer set forth in clause (i) of Section 3(b)
below the number of Conversion Shares subject to such restrictions on Transfer
as provided in such clause (i) of Section 3(b), (B) reduce the total number of
Conversion Shares that will be subject to the restrictions on Transfer set forth
in clause (ii) of Section 3(b) below the number of Conversion Shares subject to
such restrictions on Transfer as provided in such clause (ii) of Section 3(b),
or (C) reduce the total number of Conversion Shares that will be subject to the
restrictions on Transfer set forth in clause (iii) of Section 3(b) below the
number of Conversion Shares subject to such restrictions on Transfer as provided
in such clause (iii) of Section 3(b).”

 

  

 

 

(d)          Clause (ii)(D) of Section 3(d) of the Sponsor Agreement is hereby
amended and restated to read in its entirety as follows:

 

“(D)          if such Transfer is a Transfer of Founder Shares or Conversion
Shares and occurs prior to the expiration of the restrictions on Transfer set
forth in clause (i), clause (ii) or clause (iii) of Section 3(b), to the extent
applicable to such transferee as determined pursuant to Section 3(c), clause
(i), clause (ii) and clause (iii) of Section 3(b).”

 

(e)          The first sentence of Section 5 of the Sponsor Agreement is hereby
amended and restated to read in its entirety as follows:

 

“Sponsor agrees that, on the Closing Date and immediately prior to the
consummation of the Closing, Sponsor shall forfeit and surrender to MPAC for
cancelation, for no consideration, a number of Founder Shares equal to the sum
of (a) 2,000,000 and (b) a number of Founder Shares equal to (i) the number of
Drawn Shares (as such term is defined in the Crestview Subscription Agreement)
multiplied by (ii) 0.7222, rounded up or down to the nearest whole number (the
“Founder Share Cancelation”).”

 

2.            Ratification of Sponsor Agreement; References. Except as expressly
amended by this Amendment, all of the terms, conditions and other provisions of
the Sponsor Agreement are hereby ratified and confirmed and shall continue to be
in full force and effect in accordance with their respective terms. No reference
to this Amendment need be made in any instrument or document making reference to
the Sponsor Agreement, and any reference to the Sponsor Agreement in any such
instrument or document shall be deemed to refer to the Sponsor Agreement as
amended by this Amendment.

 

3.            Miscellaneous. All relevant provisions of Section 12 of the
Sponsor Agreement shall apply to this Amendment to the same extent as if set
forth herein, mutatis mutandis.

 

[Signature page follows]

 

  

 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Amendment as of
the date first above written.

 

  Matlin & Partners Acquisition Corporation         By: /s/ David J. Matlin  
Name: David J. Matlin   Title: Chief Executive Officer         USWS Holdings LLC
        By: /s/ Joel Broussard   Name: Joel Broussard   Title: President and CEO
        Matlin & Partners Acquisition Sponsor LLC         By: /s/ David J.
Matlin   Name: David J. Matlin   Title: Director

 

Signature Page to Amendment No. 1 to Sponsor Agreement

 

  

 